DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 15 of U.S. Patent No. 10,498,775. Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claim 16 has been eliminated from patent claim 12 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant Claim 16:                                                Patent Claim 12:
A method to be implemented by a first user equipment (UE), the method comprising:

A method to be implemented by a first user equipment (UE), the method comprising: 



receiving, from a second UE over a telecommunications network, capability information indicating whether the second UE is capable of exchanging text content and/or non-text content via real time text (RTT) messages;  

displaying, based at least in part on the capability information indicating that the second UE is capable of exchanging at least the text content via the RTT messages, a RTT conversation window on a display of the first UE;

displaying, based at least in part on the capability information indicating that the second UE is capable of exchanging at least the text content via the RTT messages, a RTT conversation window on a display of the first UE;  

displaying, based at least in part on the capability information, a non-text selection area on the display including user interface elements in a selectable state corresponding to types of non-text content;

based at least in part on the capability information indicating that the second UE is incapable of exchanging the non-text content via the RTT messages, at least one of: 

receiving a selection of one of the user interface elements to include a respective one of the types of non-text content in a RTT message; and



displaying a user interface element in a selectable state on the display next to the RTT conversation window, wherein the user interface element, upon selection, allows a user of the first UE to include the non-text content in a RTT message refraining from displaying the user interface element; or 


displaying the user interface element in an unselectable state on the display next to the RTT conversation window; and 

sending, by the first UE over the telecommunications network, the one of the types of non-text content via the RTT message to the second UE.

sending, over the telecommunication network, the RTT message to the second UE.


As to instant claim 20, this claim is fully disclosed in patent claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2012/0185604 to Shatsky in view of US Pub. 2018/0158225 to Yang et al. (hereinafter Yang).

In regard claim 1, Shatsky teaches or discloses a first user equipment (UE) (see Figs. 1 and 4) comprising: 
a processor (see Fig. 4, paragraphs [0113], [0124], and [0125], the UE 10 includes a digital signal processor (DSP) 802 and a memory 804);
a display (see Fig. 4, paragraph [0113], the UE 10 may include a liquid crystal display (LCD), which may include a touch sensitive surface 830 and may include another kind of display that does not provide a touch sensitive screen.);
memory storing computer-executable instructions that, when executed by the processor, cause the first UE to (see Fig. 4, paragraphs [0113], [0124], and [0125], the UE 10 includes a digital signal processor (DSP) 802 and a memory 804. The DSP 802 may communicate directly with the memory 804 without passing through the input/output interface 818.); 
receive, from a second UE over a telecommunications network, capability information indicating whether the second UE is capable of exchanging text content and/or non-text content via real time text (RTT) messages (see Fig. 1, paragraphs [0011], [0026], and [0027], the second user originates a call or session to the first user with the IMS Communication Service Identifier (ICSI) value. Multi-media telephony service (e.g., mmtel) allows for communication using various forms of media including voice, real-time video, text, file transfer and sharing of pictures, audio and video clips. The first device identification at least one of identifies the callee device and describes a capability of the callee device.);
display, based at least in part on the capability information indicating that the second UE is capable of exchanging at least the text content via the RTT messages, a RTT conversation window on the display (see Fig. 3, paragraphs [0110], and [0121], the UE 10 includes a display 702. The UE 10 also includes a touch-sensitive surface, a keyboard or other input keys generally referred as 704 for input by a user. The UE 10 may present options for the user to  select, controls for the user to actuate, and/or cursors or other indicators for the user to direct. Among the various applications executable by the UE 10 are a web browser, which enables the display 702 to show a web page. Another input mechanism may be the LCD 830, which may include touch screen capability and also display text and/or graphics to the user.);
display, based at least in part on the capability information indicating that the second UE is capable of exchanging the non-text content via the RTT messages (see paragraphs [0011], [0026], [0027], [0029], [0039], and [0040], the first device identification at least one of identifies the callee device and describes a capability of the callee device.);
receive user input indicating that the user interface element is selected (see paragraphs [0037], and [0110], a keyboard or other input keys generally referred as 704 for input by a user. The UE 10 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct.);
or selected by a user of the first UE (see paragraph [0011], users may first initiate a communication using a first media type and can later add or remove media types and/or users to the communication);
send, over the telecommunications network, the file via the RTT message to the second UE (see paragraphs [0028], and [0115], a user equipment comprising a processor configured to transmit a first device identification. The first device identification at least one of identifies a callee device and describes a capability of the callee device).
Shatsky may not explicitly teach or disclose a user interface element in a selectable state on the display next to the RTT conversation window.
However, Yang teaches or discloses a user interface element in a selectable state on the display next to the RTT conversation window (see paragraphs [0079], [0081], [0083], [0085], [0087], [0093], [0098], and [0100]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a system of communicating callee device preferences to a network of Shatsky by including a user interface element in a selectable state on the display next to the RTT conversation window suggested by Yang. This modification would provide to improve safely when a user views or replies to a message while performing another action read on paragraph [0004].

In regard claims 2 and 9, Shatsky teaches or discloses the first UE of claim 1, wherein:
receiving the capability information comprises receiving, during setup of a communication session involving the first UE and the second UE, a Session Initiation Protocol (SIP) message with a header that contains a first feature tag corresponding to a first type of non-
Shatsky may not explicitly teach or disclose the selectable user interface elements comprise a first user interface element that corresponds to the first type of non-text content.
However, Yang teaches or discloses the selectable user interface elements comprise a first user interface element that corresponds to the first type of non-text content (see paragraphs [0068], and [0093]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a system of communicating callee device preferences to a network of Shatsky by including the selectable user interface elements comprise a first user interface element that corresponds to the first type of non-text content suggested by Yang. This modification would provide to improve safely when a user views or replies to a message while performing another action read on paragraph [0004].

In regard claims 3 and 10, Shatsky teaches or discloses the first UE of claim 2, wherein receiving the capability information comprises receiving, during setup of a communication session involving the first UE and the second UE, a Session Initiation Protocol (SIP) message (see paragraph [0007], when a caller device wishes to communicate with the callee device, the caller queries the stored callee device's capabilities using a SIP OPTIONS request. Using the capabilities information provided in the response to the SIP OPTIONS request, the caller can match the caller's own capabilities or preferences with the callee's capabilities and determine whether the callee is capable of handling the call or requested service.) with a header that contains a feature tag indicating that the second UE is capable of exchanging the non-text when a UE sends a REGISTER (or SUBSCRIBE, OPTIONS, another) request, the UE can optionally include additional, new header fields that include the UE's callee preferences. When encoding the callee preferences into the new header fields, the preferences may be separated into two categories. The first category, called the allowed feature preferences, may be carried in an Allow-Contact header field. The header carries the same feature parameters that are used to indicate capabilities and describes specific behavior that is desired at a  server during call or session processing. The headers can be embedded into an XML, plain-text, binary or other body formats. New XML schemes and data types can be created to embed the preferences).

In regard claim 4, Shatsky may not explicitly teach or disclose the first UE of claim 1, wherein the non-text selection region contains only the selectable user interface elements.
However, Yang teaches or discloses wherein the non-text selection region contains only the selectable user interface elements (see Figs. 1 and 2, paragraphs [0068], [0093]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a system of communicating callee device preferences to a network of Shatsky by including wherein the non-text selection region contains only the selectable user interface elements suggested by Yang. This modification would provide to improve safely when a user views or replies to a message while performing another action read on paragraph [0004].

In regard claims 6 and 13, Shatsky teaches or discloses the first UE of claim 1, wherein:
the receiving of the capability information occurs prior to setup of a communication session involving the first UE and the second UE (see paragraphs [0006], and [0007], before receive a communication request, a callee device may communicate the device's capabilities for IMS/SIP networks to the network. When a caller device wishes to communicate with the callee device, the caller queries the stored callee device's capabilities using a SIP OPTIONS request.  Using the capabilities information provided in the response to the SIP OPTIONS request, the caller can match the caller's own capabilities or preferences with the callee's capabilities and determine whether the callee is capable of handling the call or requested service.);
the computer-executable instructions, when executed by the processor, further cause the first UE to, prior to receiving the capability information, receive user input requesting to establish a communication session as a RTT call that supports an exchange of the RTT messages during the communication session (see paragraphs [0007], [0009], [0010], [0011], [0038], [0051], [0057], [0071], and [0087]).

In regard claim 7, Shatsky teaches or discloses the first UE of claim 1, wherein the capability information comprises an Extensible Markup Language (XML) tag indicating that the second UE is capable of exchanging the non-text content via the RTT messages (see paragraphs [0048], and [0061], the UE's callee preferences can be included into an XML, plain-text, binary or other body format which is carried by the aforementioned SIP messages. That is, callee preferences can be encoded as part of the message payload in a defined structure or format (e.g. conforming to an XML Schema) to be processed as part of the message. The headers can be embedded into an XML, plain-text, binary or other body formats. New XML schemes and data types can be created to embed the preferences).

In regard claim 8,  Shatsky teaches or discloses a method to be implemented by a first user equipment (UE) (see Fig. 3, paragraph [0109], UE 10), the method comprising:
receiving, from a second UE over a telecommunications network, capability information indicating whether the second UE is capable of exchanging text content and/or non-text content via real time text (RTT) messages (see Fig. 1, paragraph [0011], [0026], and [0027], the second user originates a call or session to the first user with the IMS Communication Service Identifier (ICSI) value. Multi-media telephony service (e.g., mmtel) allows for communication using various forms of media including voice, real-time video, text, file transfer and sharing of pictures, audio and video clips. The first device identification at least one of identifies the callee device and describes a capability of the callee device.);
displaying, based at least in part on the capability information indicating that the second UE is capable of exchanging at least the text content via the RTT messages, a RTT conversation window on a display of the first UE (see Fig. 3, paragraphs [0110], and [0121], the UE 10 includes a display 702.  The UE 10 also includes a touch-sensitive surface, a keyboard or other input keys generally referred as 704 for input by a user. The UE 10 may present options for the user to  select, controls for the user to actuate, and/or cursors or other indicators for the user to direct. Among the various applications executable by the UE 10 are a web browser, which enables the display 702 to show a web page. Another input mechanism may be the LCD 830, which may include touch screen capability and also display text and/or graphics to the user.);
displaying, based at least in part on the capability information indicating that the second UE is capable of exchanging the non-text content via the RTT messages see paragraphs [0026], [0027], [0029], [0039], and [0040], the first device identification at least one of identifies the callee device and describes a capability of the callee device.), wherein the user interface element, upon selection, allows a user of the first UE to include non-text content in a RTT message (see Fig. 4, paragraph [0110], the UE 10 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct.); 
sending, by the first UE over the telecommunications network, the non-text content the RTT message to the second UE (see paragraphs [0028], and [0115], a user equipment comprising a processor configured to transmit a first device identification. The first device identification at least one of identifies a callee device and describes a capability of the callee device).
Shatsky may not explicitly teach or disclose a user interface element in a selectable state on the display next to the RTT conversation window.
However, Yang teaches or discloses a user interface element in a selectable state on the display next to the RTT conversation window (see paragraphs [0079], [0081], [0083], [0085], [0087], [0093], [0098], and [0100]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a system of communicating callee device preferences to a network of Shatsky by including a user interface element in a selectable state on the display next to the RTT conversation window suggested by Yang. This modification would provide to improve safely when a user views or replies to a message while performing another action read on paragraph [0004].

In regard claim 14, Shatsky teaches or discloses the method of claim 8, wherein the capability information indicates that the second UE is capable of exchanging the non-text content via the RTT messages, the method further comprising:
receiving, by the first UE, user input indicating that the user interface element is selected (see paragraphs [0037], and [0110], a keyboard or other input keys generally referred as 704 for input by a user. The UE 10 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct.); and
inserting, by the first UE, a file into the RTT message, the file including the non-text content that was at least one of created by the user, or selected by the user from available non-text content (see paragraph [0011], users may first initiate a communication using a first media type and can later add or remove media types and/or users to the communication),
wherein the sending of the RTT message comprises sending the file via the RTT message (see paragraphs [0028], and [0115], a user equipment comprising a processor configured to transmit a first device identification. The first device identification at least one of identifies a callee device and describes a capability of the callee device).

In regard claim 15, Shatsky teaches or discloses the method of claim 14, wherein the sending of the file via the RTT message occurs after initiating setup of, and prior to establishing, a communication session involving the first UE and the second UE (see paragraphs [0005], and [0127], these combinations of sent messages and response messages allow for the communication of data and protocol states between caller and callee devices. The network connectivity devices 1020 might also include one or more transceiver components 1025 capable of transmitting and/or receiving data wirelessly in the form of electromagnetic waves, such as radio frequency signals or microwave frequency signals).

Allowable Subject Matter
Claims 5, 11, 12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 03/10/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476